Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-18-00218-CV

                            EX PARTE Jake Alexander GARCIA

                 From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CI21969
                       Honorable Angelica Jimenez, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. No costs
of appeal are assessed against appellant.

       SIGNED December 12, 2018.


                                               _________________________________
                                               Karen Angelini, Justice